DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, the phrase “a side surface” should be changed to “the side surface,” and in line 5, the phrase “the direction” should be changed to “a direction.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected
In regards to claim 1, the relationship between the “side surface” of the key cylinder recited in line 4 and the “side surface” of the key cylinder recited in line 3 is unclear from the claim language.  Based on the specification, the “side surface” recited in line 4 is equivalent to the “side surface” recited in line 3, and will be examined as such.  See claim objection above.
Claim 1 recites the limitation "the direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US-1652953) in view of Kuroda (US-5638712).
In regards to claim 1, Patterson discloses an automobile key operation mechanism comprising: a key cylinder 13, 22; 5a locking lever (righthand 12, Figure 3) that extends from a side surface of the key cylinder (Figure 3); an unlocking lever (lefthand 12, Figure 3) that extends from the side surface of the key cylinder in a direction that is different from a direction in which the locking lever extends (Figure 3); a locking pull line (righthand wire 9, Figure 3) that is configured to provide electrical operation to a system of an automobile; and an unlocking pull line (lefthand wire 9, Figure 3) that is configured remove the electrical operation of the system of the 
In regards to claim 2, Patterson discloses a support component 14 that, when the key cylinder rotates in the locking direction, supports the locking pull line at a position at which the locking lever is at a greater distance away from the support component (at a greater distance from the portion of the support component located below components 10 in Figure 3), and, when the key cylinder rotates in the unlocking direction, 20supports the unlocking pull line at a position at which the unlocking lever is at a greater distance away from the support component (at a greater distance from the portion of the support component located below components 10 in Figure 3).
In regards to claim 3, Patterson discloses that the locking lever has a locking pull line insertion hole (see Figure 3 below) through which the 25locking pull line passes in a freely slidable manner (passes in a freely slidable manner during assembly of the locking line to the locking lever), wherein the locking pull line that passes through the locking pull line insertion hole has a locking pull line stopper that does not pass through the locking pull line insertion hole (see Figure 3 below, with the stopper being larger than the hole and preventing removal of the end of the locking pull line located in the locking pull line insertion hole), - 11 -wherein the unlocking lever has an unlocking pull line insertion hole (see Figure 3 below) through which the unlocking pull line passes in a freely slidable manner (passes in a freely slidable manner during assembly of the unlocking line to the unlocking lever), and wherein the unlocking pull line that passes through the unlocking pull line insertion hole has an unlocking pull line stopper that does not pass through the unlocking pull line 5insertion hole (see Figure 3 below, with the stopper being larger than the hole and preventing removal of the end of the locking pull line located in the locking pull line insertion hole).

    PNG
    media_image1.png
    820
    779
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 29, 2021